DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 6/2/21.  
Claims 1, 6, 12, and 13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 6, 12, and 13, the limitation “to be formed” (emphasis added, both occurrences in each claim) is indefinite because it denotes a mere possibility.  In other words, it is not clear if the beam is formed or not formed given the “to be” limitation.  Examiner suggests deleting “to be” to overcome this rejection.

In addition, in claim 6, the limitation “the transmitter and the receiver” (line 6) is confusing given that the “/” in the limitation “a terminal transmitter/receiver” could be interpreted as “and” or “or”.  Examiner suggests changing the limitation “a terminal transmitter/receiver” to “a terminal transmitter and receiver” to overcome this rejection.
In addition, in claim 12, the limitation “the transmitter and the receiver” (line 4) is confusing given that the “/” in the limitation “a terminal transmitter/receiver” (bridging lines 2-3) could be interpreted as “and” or “or”.  Examiner suggests changing the limitation “a terminal transmitter/receiver” to “a terminal transmitter and receiver” to overcome this rejection.  This change would also provide sufficient antecedent basis to the limitation “the transmitter and the receiver” in line 4.  A corresponding change is suggested for the limitation “the terminal transmitter/receiver” in line 6.
Since claim 13 is a combination of claims 1 and 12, it also has the same additional indefinite problems as noted above for claims 1 and 12.
Allowable Subject Matter
Claims 1, 6, 12, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record does not teach or suggest the limitations “a transmitter configured to transmit information about a characteristic of a terminal transmitter/receiver related to frequency representing a degree of difference between the frequency characteristics of the transmitter and the receiver, wherein, the controller is further configured to make a determination, from information received from the base station based on the information about the characteristic of the terminal transmitter/receiver related to frequency, between whether the beam is to be formed based on downlink channel information and whether the beam is to be formed based on uplink channel information corresponding to an uplink Sounding Reference Signal (SRS)” as now recited in claim 1 and similarly recited in each of the other independent claims.
Tavildar is the closest prior art of record.  While it teaches that a terminal/UE transmits capability information to the base station in which the capability information regards receiver performance at the UE, it does not teach or suggest the above-identified claim limitations of claim 1 as set forth above.
Response to Arguments
Applicant’s remarks regarding the title change submitted in the amendment dated 6/22/20 are noted.  The title change will be reflected in the file history in due course.
Applicant’s arguments with respect to claim(s) 1, 6, 12, and 13 have been considered and noted.  In particular, applicant’s argument in the first full paragraph on page 7 of the amendment is deemed persuasive to the extent that the metes and bounds of the claims can be reasonably understood given the 112(b) rejections above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Fig. 8 and paragraph no. 0006 of Nishimori et al., US 2018/0175922, (“Nishimori”) which appear to disclose that a base station may estimate a difference in amplitude and phase between its own transmitter and receiver by using the CSI feedback transmitted by the terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414 
                                                                                                                                                                                                                                                                                                                                                                                   /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414